Examiner’s Comments
1.	This office action is in response to the application received on 2/16/2021.
	Claims 1-20 are pending and have been examined on the merits, and now allowed over the prior art of record.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/13/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 1-20, the combination of the structural elements recited in claims 1 and 15 is what make the claimed subject matter allowable over the prior arts of record.
The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical stapling instrument and a trocar assembly transitionable between an extended configuration and a retracted configuration, including: a lead screw adapted to be coupled to an actuator for rotational input; a first member rotatably supporting the lead screw; a second member operatively coupled to the lead screw such that rotation of the lead screw causes axial displacement of the second member relative to the first member; and a third member slidable relative to the second member, including a trocar detachably engageable with the anvil center rod for axial displacement therewith, the third member transitionable between an engaged state, in which, the third member is operatively coupled to the lead screw such that rotation of the lead screw causes axial displacement of the third member relative to the second member, and a disengaged state, in which, the third member is operatively disengaged from the lead screw, wherein rotation of the lead screw transitions the trocar assembly between the extended configuration and the retracted configuration.
The prior arts of record (US2014/0326777; US 9987001) show a trocar assembly including first member, second member and third member, but does not does not disclose or teach in combination a disengaged state, in which, the third member is operatively disengaged from the lead screw, wherein rotation of the lead screw transitions the trocar assembly between the extended configuration and the retracted configuration. 
It would not have been obvious to one skilled in the art to modify art of record without gleaning only from applicant’s disclosure to arrive at the present in invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
8/23/2022